Citation Nr: 1500545	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for herniated disc, status post surgical repair.

2.  Entitlement to a rating in excess of 20 percent for amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was permanently transferred to the RO in Detroit, Michigan which now has jurisdiction over the claims on appeal.  

The Veteran submitted a May 2012 substantive appeal and requested a video conference hearing before the Board.  A hearing was scheduled for January 2013, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including the September 2014 Informal Hearing Presentation (IHP) prepared by the Veteran's representative.  There are no documents in the Veterans Benefits Management System file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the increased evaluation claims to obtain updated examinations, to obtain outstanding potentially relevant records, and to afford the AOJ the opportunity to initially address the issue of TDIU and whether the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the last VA examinations for the service-connected disabilities on appeal were in November 2010, which is approximately 4 years ago.  Moreover, in November 2012 and September r2014 statements, the Veteran's representative reported the Veteran has been referred to the pain clinic multiple times in an attempt to aid in alleviating his painful conditions, and that these conditions separately cause the Veteran to have an inability to perform certain tasks, while together, create a much more severe situation.  Therefore, the Board finds that consideration of whether an extra-schedular rating is warranted has been raised and additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected herniated disc, status post surgical repair and service-connected amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis.

In addition, the November 2010 VA examination reports indicate the Veteran receives Social Security Insurance (SSI), starting in 2003.  However, the examiner noted this was based on his back and hand disorders, which would indicate disability benefits.  No SSI or Social Security Administration (SSA) disability benefits records are associated with the claims file.  They must be obtained.  The November 2010 VA examination reports also document the Veteran retired in 1998 because of medical/physical problems, specifically low back and right hand conditions.  The Board finds that the issue of TDIU has been raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop and adjudicate a claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of all medical records underlying a grant of disability benefits determination, if any, since 2003.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Obtain any outstanding VA treatment records since 2010 and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary. 

4.  After associating all additional records with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected herniated disc, status post surgical repair.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include the right lower extremity and any bowel or bladder impairment.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service- connected amputation of the third and fourth fingers at the distal interphalangeal joint with osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right hand disability under the rating criteria.  In particular, the examiner should state whether there is any form of ankylosis in the right index finger and/or thumb.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

